Citation Nr: 9910605	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  97-33 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to nonservice-connected pension benefits.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel




INTRODUCTION

The appellant's status as a "veteran" is unclear and his 
status as a "wartime" veteran is unverified, and this case 
is being remanded for further attemps to verify service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to nonservice-connected 
pension benefits.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

To establish entitlement to VA nonservice-connected pension 
benefits under the law, a veteran must show (1) that he 
served during a period of war for a requisite period of time; 
(2) that he is permanently and totally disabled; and (3) that 
his income meets a certain income standard.  38 U.S.C.A. 
§ 1521 (West 1991); see also 38 C.F.R. § 3.3(a)(3) (1998); 
Fischer v. West, 11 Vet. App. 121, 123 (1998).  The Vietnam 
era is defined as the period beginning on February 28, 1961, 
and ending on May 7, 1975, for veterans who served in the 
Republic of Vietnam during that period.  38 C.F.R. § 3.2(f) 
(1998).  In all other cases, the wartime period for the 
Vietnam era is defined as beginning on August 5, 1964, and 
ending on May 7, 1975.  38 U.S.C.A. § 101(29) (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.2(f) (1998).

In cases where there is a question of status as an eligible 
"claimant", i.e., as "a veteran" or as someone whose 
relationship to a veteran renders him or her an eligible 
"claimant" for VA benefits, the burden is on the applicant 
to establish status by a preponderance of the evidence.  See 
Laruan v. West, 80, 83 (1998).  However, under VA's present 
procedures, if an applicant for VA benefits does not submit 
evidence of his military service or if the evidence submitted 
is insufficient, VA must request verification of service from 
the service department.  38 C.F.R. § 3.203(c) (1998).

In this case, the appellant has submitted documents 
purportedly from the National Personnel Records Center (NPRC) 
showing that he served in the United States Air Force from 
January 24, 1956, to August 3, 1962.  These documents state 
on the bottom in fine print that they are "[n]ot valid 
without official seal".  On the photocopies submitted no 
seal is discernable.  On two copies of the document used by 
the RO to get information from the NPRC -- specifically VA 
Form 21-3101, Request for Information, -- the NPRC checked a 
block which verifies as correct the dates shown on the 
documents submitted by the appellant as the dates of service 
and verifies the character of discharge for the first period 
of service as honorable and the second period as under 
honorable conditions.  However, the NPRC was unable to 
produce any records pertaining to this applicant.  Neither 
service medical records nor service personnel records, to 
include the DD 214, were obtained.  

The appellant alleges on his notice of disagreement that he 
was stationed in the Republic of Vietnam for three days 
through a misassignment.  On the VA Form 9 substantive 
appeal, he stated

While stationed at Stead AFB, Reno, 
Nevada, I received orders for Vietnam in 
June 1961 and was transported there.  The 
second day over there they found that 
they had requested an 29170 and I was 
only a 29150 for the slot.  Therefore new 
orders were cut for me and I was returned 
to New Base at Gunter AFG, Montgomery, 
Alabama.  So I was over there for the 
timeframe specified but was returned for 
the government's error not mine. . . .

The Board acknowledges the RO's repeated attempts in this 
case to verify the appellant's service with the NPRC.  
However, the claims file is so bereft of documentation and 
the documentation that is available is so unclear that the 
Board is unable even to find facts regarding whether or not 
the appellant is a veteran.  The RO either accepted the 
appellant's own documentation in this regard or accepted the 
NPRC's checkmark on the Request for Information form.  
However, if the NPRC was able to verify the appellant's 
service dates and character of discharge but not able to send 
any documentation -- not even a DD-214 -- from what source 
was the NPRC verifying the dates?

Moreover, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, 
provides additional steps to take and additional sources to 
check other than the NPRC in attempting to verify service.  
See M21-1, Part III, paras. 4.23b., 4.25 Change 41 (July 12, 
1995).  For example, there is no evidence that the appellant 
was asked to complete NA Form 13075 or that the RO attempted 
to obtain records from alternate sources for service records.  
The RO should also request the NPRC to state from what source 
it is verifying the appellant's dates of service and 
character of discharge and whether a copy of that document 
may be obtained for the record in the absence of the DD-214.  
The RO should also ascertain from the NPRC whether the 
documents submitted by the appellant purportedly from the 
NPRC, which are marked "Not valid without official seal", 
are indeed valid NPRC documents verifying service dates and 
character or discharge.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should request the NPRC to 
state from what source it is verifying 
the appellant's dates of service and 
character of discharge and whether a copy 
of that source document may be obtained 
for the record in the absence of the DD-
214.  If the RO already knows -- from its 
experience in this regard -- how the NPRC 
is able to verify the appellant's service 
dates and character of discharge without 
having any service personnel records or 
other documentation to send to the RO, 
the RO may simply add a memorandum to the 
claims file without contacting the NPRC 
explaining how the NPRC was able to check 
that Items 8, 9, and 13 through 15 were 
verified correct on the VA Form 21-3101, 
Request for Information, dated in August 
1997 by the RO and dated in September 
1997 by the NPRC.

2.  If the RO is satisfied that the 
appellant has established status as a 
veteran and the RO has documented its 
reasons for accepting that status in any 
written form -- for example, a 
memorandum, a decision document, or a 
supplemental statement of the case -- 
that will make it clear to the appellant, 
to the Board, and to others who may 
eventually review the claims file for 
such evidence, such as the United States 
Court of Appeals for Veterans Claims, the 
RO should then take the additional steps 
and check the additional sources provided 
in the M21-1 for obtaining records to 
verify service because these records, if 
obtained, might contain more information 
about where the appellant served than the 
minimal information provided by the NPRC.  
See M21-1, Part III, paras. 4.23b., 4.25 
Change 41 (July 12, 1995).  For example, 
the RO should ask the appellant to 
complete NA Form 13075 as well as check 
alternate sources for service records as 
described in the M21-1.

3.  Once the RO has completed all 
reasonable attempts to obtain records 
that might possibly verify the alleged 
3-day service in Vietnam in 1961, the RO 
should readjudicate the claim for 
nonservice-connected pension considering 
the evidence in its entirety.

The appellant is hereby placed on notice 
that although VA will attempt to obtain 
records to verify service, the burden is 
on the appellant to establish -- by a 
preponderance of the evidence -- his 
status as a wartime veteran who served in 
the Republic of Vietnam between February 
28, 1961, and August 4, 1964, in order to 
be eligible for nonservice-connected 
pension.  Laruan v. West, 11 Vet. App. 
80, 83 (1998). 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  On remand, the appellant is free to 
submit additional evidence and argument.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  However, he need 
take no action unless otherwise notified.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



